IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                  NO. 2016-KA-00924-COA

LATRICE JACKSON A/K/A LATRICE                                                 APPELLANT
MARLENE JACKSON A/K/A LATRICE M.
JACKSON

v.

STATE OF MISSISSIPPI                                                            APPELLEE

DATE OF JUDGMENT:                            05/24/2016
TRIAL JUDGE:                                 HON. EDDIE H. BOWEN
COURT FROM WHICH APPEALED:                   SIMPSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                      OFFICE OF STATE PUBLIC DEFENDER
                                             BY: ERIN E. BRIGGS
ATTORNEY FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                             BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                           MATT SULLIVAN
NATURE OF THE CASE:                          CRIMINAL - FELONY
DISPOSITION:                                 AFFIRMED: 12/12/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

          BEFORE GRIFFIS, P.J., CARLTON AND GREENLEE, JJ.

          GRIFFIS, P.J., FOR THE COURT:

¶1.       Latrice Jackson appeals her conviction of abuse of a vulnerable person and claims the

circuit court erroneously denied her motion for a trial continuance. We find no error and

affirm.

                           FACTS AND PROCEDURAL HISTORY

¶2.       Jackson was employed as a behavioral-health assistant (BHA) at Millcreek Behavioral

Health Facility in Magee, Mississippi. Jackson was one of three BHAs who were assigned

to the Pecan Grove Cottage at Millcreek. Pecan Grove is a residential facility, staffed
twenty-four hours per day, for mentally disabled females between the ages of thirteen and

seventeen years old.

¶3.    Jane Doe is a resident of Pecan Grove.1 Jane is nonverbal. She can feed herself, but

needs assistance with bathing, dressing, and going to the bathroom.

¶4.    On June 4, 2013, Jackson and another BHA, Rebecca Ross, were working the 2:30 -

10:30 p.m. shift. Jackson, Ross, and Jane were upstairs in the day room. Jane was sitting in

a chair by the doorway. Jackson asked Jane to come and take a bath. When Jane did not

move, Jackson repeated her request. However, Jane again refused to move. According to

Ross, Jackson then “grabbed [Jane] by her hair and like grabbed her hands around her hair

and drug her out of the chair and down the hall to the bathroom.”

¶5.    Ross went to get another BHA, Shequita Preston, who was doing laundry in the linen

room. Ross stated that when Jane came out of the bathroom, she was crying and upset. Ross

further stated that she heard Jackson call Jane “a fat B word” as she came out of the

bathroom.

¶6.    Preston described Jane’s scalp as “red” and stated that “it looked like a plug had kind

of been pulled from [Jane’s] hair — from her head.” Preston further stated she could see

bald spots on Jane’s head. Preston explained that if a resident refused to bathe, the BHA was

simply supposed to note it in the resident’s chart. Preston reported the incident to her unit

coordinator. As a result of the incident, Jackson was terminated.

¶7.    On September 9, 2013, Jackson was indicted in the Simpson County Circuit Court on



       1
           For privacy purposes, the victim’s name has been changed to a fictitious one.

                                              2
one count of abuse of a vulnerable person in violation of Mississippi Code Annotated section

43-47-19(1) and (3) (Rev. 2015). On September 16, 2013, a public defender was appointed

to represent Jackson. A jury trial was scheduled for March 17, 2014. For reasons

unexplained in the record, the trial did not go forward as scheduled.

¶8.    On April 7, 2015, an agreed order of continuance was entered, which reset the trial

to September 8, 2015.2 Shortly before trial, on August 27, 2015, Jackson was appointed new

counsel, who immediately moved for a continuance.3 As a result, another continuance was

granted. A new trial date was set for March 31, 2016.

¶9.    On March 10, 2016, twenty-one days before trial, Jackson filed a “motion to inspect

and copy certain records and documents in the custody of Millcreek Behavioral Health

Facility.” The State objected based on relevance and because Jackson requested the State

to produce documents that were not in its possession. Following a hearing, the circuit court

granted the motion and ordered the State to obtain from Millcreek: the employee files of all

Millcreek staff members who were interviewed and/or questioned in regard to the events on

June 4, 2013; a copy of the Millcreek handbook; and Jane’s medical history. An “order to

subpoena certain records and documents” was thereafter entered on March 14, 2016.

¶10.   Millcreek was subsequently contacted and received a copy of the circuit court’s order.



       2
       It is unclear the number of continuances granted by the circuit court between March
17, 2014, and April 7, 2015, as the record is void of any case activity.
       3
          Jackson’s original counsel, Ray Therrell, resigned as the Simpson County Public
Defender. Megan Stuard was appointed to take over Therrell’s remaining court-appointed
public-defender cases. Stuard continued as Jackson’s counsel throughout the remainder of
the litigation and trial.

                                             3
Millcreek advised that due to the amount of time that had passed since the incident, many of

the requested documents were in an off-site storage facility and would have to be located and

brought back to the facility in order to be copied and produced. The documents, which

amounted to approximately 1,000 pages, were ultimately delivered to defense counsel in

three separate deliveries over the course of one week, with the final delivery on March 29,

2016.

¶11.    On March 24, 2016, just prior to the final delivery of the documents, Jackson filed a

motion to dismiss or, in the alternative, motion to continue, arguing that the State had failed

to provide a speedy trial and failed to “fully comply” with the circuit court’s order regarding

the production of the Millcreek documents. An agreed order of continuance was entered on

March 28, 2016, to allow both parties additional time to review the recently produced

documents. This was the third continuance of record granted by the circuit court. The trial

was reset for April 18, 2016, which gave counsel approximately twenty days to review the

documents prior to trial.

¶12.    On the morning of trial, defense counsel moved ore tenus for a continuance.4 Defense

counsel explained she did not have sufficient time to review the “hundreds and hundreds of

documents” that were produced and needed additional time “to locate some of [the] witnesses

that [would] be crucial to [Jackson’s] defense.” The circuit court ruled as follows:

        Due process requires a speedy trial. This case was indicted on September the
        9th, 2013. Today is April the 18th, 2016. We have a special venire out in the
        courtroom ready to go forward. On the order of arraignment this case was
        originally set for March 17th, 2014. That’s when Ray Therrell was the

        4
            The ore tenus motion for a continuance was heard in chambers.

                                              4
       attorney for the defendant. On September the 8th, 2015, because Megan
       [Stuard] had just been appointed to represent the defendant, this case was
       continued. It was originally set for 2015. At the request of the defendant it
       was continued until March 31st, 2016. At that time, the defendant stated that
       she had not or had recently received a voluminous discovery from the [State]
       and needed additional time. The Court offered to reset the case during the
       term and give [defense counsel] two weeks extra to go through those
       documents, but after all was said and done, on April 18th, 2016, which is
       today, the case was set for today from Wednesday, March 31st, 2016. So we
       can go [into] the next term and you’ll have the same excuses that you’ve got
       this term. So I’m going to overrule your motion for a continuance.

¶13.   Following a jury trial, Jackson was found guilty. The circuit court deferred sentencing

and ordered a presentence report. On May 24, 2016, Jackson was sentenced to twenty years,

with fifteen years to serve in the custody of the Mississippi Department of Corrections,

followed by five years’ postrelease supervision. Jackson was ordered to attend anger-

management classes while in custody.

¶14.   Jackson filed a motion for a new trial, a motion for a judgment notwithstanding the

verdict, and a motion for a directed verdict of not guilty, all of which were denied. Jackson

now appeals and argues the circuit court’s denial of her motion for a continuance was

reversible error.

                                STANDARD OF REVIEW

¶15.   It is within the circuit court’s discretion to grant or deny a motion for a continuance.

Shelton v. State, 853 So. 2d 1171, 1181 (¶35) (Miss. 2003). A circuit court’s decision to

grant or deny a motion for a continuance will not be reversed unless “manifest injustice”

results. Id. “A denial of the continuance shall not be ground for reversal unless the

[appellate] court shall be satisfied that injustice resulted therefrom.” Miss. Code Ann. § 99-



                                              5
15-29 (Rev. 2015).

                                        ANALYSIS

¶16.   Jackson’s sole argument on appeal is that the circuit court erroneously denied her

motion for a continuance. Jackson claims the circuit court’s denial of her motion for a

continuance was an abuse of discretion for three reasons. We address each in detail.

       I.       Unprepared Counsel

¶17.   Jackson first claims that by denying her motion for a continuance, the circuit court

“knowingly subjected [her] to the situation where she was defended by an unprepared

attorney.” However, Jackson fails to explain how her counsel was unprepared or to provide

evidence from the record of such a lack of preparedness. Our review of the record shows

defense counsel actively participated in voir dire, thoroughly questioned and cross-examined

the witnesses, made numerous objections during trial, and assisted in drafting the jury

instructions.

¶18.   Although Jackson claims she needed additional time to “locate some witnesses,” she

failed to offer the witnesses’ names or to explain what information the witnesses would

provide that would be “crucial to the defense.” Section 99-15-29 states in part:

       On all applications for a continuance the party shall set forth in his affidavit
       the facts which he expects to prove by his absent witness or documents that the
       court may judge of the materiality of such facts, the name and residence of the
       absent witness, that he has used due diligence to procure the absent documents,
       or presence of the absent witness, as the case may be, stating in what such
       diligence consists, and that the continuance is not sought for delay only, but
       that justice may be done.

¶19.   Here, the denied motion for a continuance about which Jackson complains was an ore



                                              6
tenus motion.5 In other words, Jackson “made [no] effort to comply with the procedural

requirements of [section] 99-15-29[.]” Stack v. State, 860 So. 2d 687, 692 (¶8) (Miss. 2003).

As Jackson failed to provide the necessary information, she failed to comply with the

procedural guidelines in order to secure a continuance. Id.; Johnson v. State, 872 So. 2d 65,

70 (¶20) (Miss. Ct. App. 2004) (citing Miss. Code Ann. § 99-15-29 (Rev. 2000)). Our

supreme court “has repeatedly held that a judge did not abuse his . . . discretion . . . in

denying a defendant’s motion for continuance . . . when that defendant failed to comply with

the procedural guidelines[.]” Stack, 860 So. 2d at 692 (¶8).

¶20.   Additionally, while Jackson asserts her counsel did not have sufficient time to review

the Millcreek documents, the record shows that the prosecutor received the same amount of

documents at the same time as defense counsel and was able to timely review those

documents and prepare for trial. Importantly, defense counsel admitted she had had this case

for almost one year. Thus, the delayed request for the Millcreek documents and the resultant

time crunch were defense counsel’s own creation.

¶21.   “Denials of motions for continuance have been upheld where defense counsel was

afforded fewer days to prepare for trial than here[.]” Id. at (¶9). See also Lyle v. State, 908

So. 2d 189, 194 (¶21) (Miss. Ct. App. 2005) (negatively referenced on other grounds by

Archer v. State, 986 So. 2d 951 (Miss. 2008)). Overall, we find Jackson’s claim is not

supported by the record.

       II.    Speedy Trial

       5
       “Ore tenus” is Latin for “by word of mouth.” Black’s Law Dictionary (7th ed.
2000). An ore tenus motion is one “[m]ade or presented orally.” Id.

                                              7
¶22.   Jackson next claims the circuit court placed her speedy-trial rights over the rights of

effective representation and a fair trial. We disagree. It was Jackson who first expressed her

right to a speedy trial. In her last written motion to the circuit court, Jackson asserted she was

“entitled to a reasonably[] speedy trial, which the Constitution guarantees unto her,” and she

moved to dismiss the charge based on the State’s failure to provide a fast and speedy trial.

¶23.   Given the number of continuances previously granted, the amount of time since

Jackson had been indicted, and Jackson’s expressed entitlement to a speedy trial, we do not

find the circuit court’s consideration of and concern for Jackson’s speedy-trial rights were

reversible error.

       III.    Alleged Disability

¶24.   Jackson asserts her defense counsel “discovered, post-trial, that Jackson was suffering

under some sort of disability” and “graduated from high school with a special[-]education

diploma or certificate.” Jackson last claims that had defense counsel “been given sufficient

time to prepare for this case, she would have had time to properly investigate Jackson’s

psychological background.” We disagree and find no evidence to support Jackson’s claim.

¶25.   The record shows that an evaluation of Jackson was completed by Region 8 Mental

Health Services on May 4, 2016, prior to sentencing. It appears the evaluation was

performed at defense counsel’s request. The evaluation report noted that Jackson had been

charged with and convicted of “pulling a patient’s hair and dragging her down the hallway

into the bathroom,” and was currently incarcerated and awaiting sentencing. The information

contained in the report was provided by Jackson.



                                                8
¶26.   The evaluation report does not indicate that Jackson suffers or suffered from any

mental illness or disability.6 In fact, the report specifically notes that Jackson did not advise

of any prior mental-health hospitalization or service, or alcohol or drug treatment.

Additionally, there were no physical disabilities, “depressive-like behavior,” “manic-like

behavior,” “dementia-like characteristics,” or “psychotic-like behavior” noted in the report.

¶27.   The report does indicate that Jackson suffers from a developmental disability. Under

the “developmental disability” section, the report notes that Jackson was a “special ed”

student since elementary school, with “[s]ignificantly sub-average intellectual functioning

before age 18” and “[s]ubstantial limitations in adaptive skills.” However, simply because

Jackson attended special-education classes and graduated with a special-education diploma

does not mean she suffered from a disability sufficient to avoid criminal responsibility.7

¶28.   “[T]he test of criminal responsibility is the [defendant’s] ability . . . , at the time [of]

. . . the act, to realize and appreciate the nature and quality thereof—his ability to distinguish

right and wrong.” Keeler v. State, 226 Miss. 199, 204, 84 So. 2d 153, 156 (1955) (citation

omitted). There is nothing in the report to indicate Jackson was incapable of understanding

the nature and consequences of her actions. While the report indicates that Jackson “would

benefit from further psychological assessment,” there was no finding of the need for

commitment, nor any indication that Jackson was unable to distinguish right from wrong.



       6
        The presentence-investigation report also notes Jackson has never been diagnosed
with any mental illnesses.
       7
        The record shows Jackson graduated from high school in 2005 with a special-
education diploma.

                                                9
¶29.    Importantly, Jackson was administered and passed all exams and evaluations

necessary for employment at Millcreek.8 Specifically, on March 18, 2013, just three months

prior       to   the   incident,    Jackson     was    administered        and   passed   the

“Abuse/Neglect/Confidentiality/Patient Rights Competency Exam.” The first question on

the exam asked the following:

        1. A deliberate act of physical, mental/verbal, or sexual mistreatment is
        considered to be which of the following?

                 a. Part of the program

                 b. Abuse

                 c. Necessary to maintain control

In response, Jackson correctly circled “b.” Additionally, question number seven asked the

following:

        7. According to [Mississippi Code Annotated section] 43-47-5 [(Rev. 2015)]
        of the Mississippi Vulnerable Adults Act, abuse is:

                 a. A method that can be used to prevent abnormal behavior.

                 b. The willful infliction of physical pain, injury or mental
                 anguish on a vulnerable adult by unreasonable confinement or
                 deprivation by a care taker of service.

                 c. An act by staff members that results in injury only.

                 d. Only applied to the adult population.

In response, Jackson, again, correctly circled “b.”



        8
        The record shows that at least four separate exams were administered. The exams
included detailed questions and hypothetical scenarios specific to employment at Millcreek,
including abuse and neglect issues.

                                               10
¶30.   Thus, it is clear Jackson knew and understood the definition of abuse and what actions

constituted abuse. Based on Jackson’s responses to the remaining exam questions, it is also

clear that Jackson knew and understood that “[n]o abuse w[ould] be tolerated,” and that if

found guilty of abuse, she could be fined and/or sent to prison.

¶31.   Additionally, the record includes a letter from Jackson to Millcreek, wherein Jackson

claims Ross was responsible for Jane’s injuries. The letter states as follows:

       I, Latrice Jackson, witnessed Rebecca Ross harming [Jane] on the day of
       Tuesday, June 4, 2013[,] at approximately 8:45 p.m. [Ross] drug [Jane] down
       the hall after [Jane] refused to complete her p.m. hygiene. [Ross] pulled [Jane]
       by the hair trying to get her to the tub, [and] as a result of the hair pulling some
       of [Jane’s] hair came out. [Jane] was sitting in the chair and was pulled out of
       it against her will. [Ross] started to call her names[;] this has been going on for
       a while now. [Ross] would say that [Jane] was a fat b[----]. I feel that the other
       children are in danger because [Ross] carries a gun in the trunk of her car and
       everyone [is] aware of it.

       Latrice Jackson
       June 11, 2013

We find this letter further evidences Jackson’s understanding that the alleged actions (i.e.,

“harming [Jane]” by grabbing her by the hair and dragging her down the hall) were wrong.

¶32.   Overall, despite her claim of “some sort of disability,” the record shows Jackson

clearly understood her employment duties and obligations at Millcreek. Moreover, the record

shows Jackson understood the nature and consequences of her actions and that pulling a

resident’s hair and dragging her down the hall constituted abuse and was punishable by law.

¶33.   Although Jackson claims additional time would have allowed defense counsel the

opportunity to investigate her psychological background, “there has been no showing that

[Jackson’s] counsel would have done anything differently or presented any different type of

                                               11
defense had the motion [for a continuance] been granted.” Stack, 860 So. 2d at 692 (¶10).

At no time during the almost three years of litigation was any alleged disability raised by

either defense counsel or Jackson herself. Moreover, no evaluation of Jackson was ever

requested prior to or during trial. Notably, no reason for this failure was given. We can only

speculate whether the failure to have the evaluation performed was negligence or an

intentional tactical maneuver. See id. Regardless, we do not find merit to Jackson’s claim.

                                       CONCLUSION

¶34.   “The burden of showing manifest injustice is not satisfied by conclusory arguments

alone[;] rather the defendant is required to show concrete facts that demonstrate the particular

prejudice to the defense.” Id. at 691-92 (¶7) (quotation marks omitted). We find Jackson

failed to meet this burden. Accordingly, we do not find the circuit court abused its discretion

in denying Jackson’s motion for a trial continuance. We therefore affirm the conviction and

sentence.

¶35.   AFFIRMED.

    LEE, C.J., BARNES, CARLTON, FAIR, WILSON, GREENLEE,
WESTBROOKS AND TINDELL, JJ., CONCUR. IRVING, P.J., DISSENTS
WITHOUT SEPARATE WRITTEN OPINION.




                                              12